DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 12/14/2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2021/0064172 A1) in view of Savas et al. (“Savas”) (US 2013/0334511 A1).
Regarding claims 16 and 30, discloses a display device (DISP, fig. 2), comprising:
a display area (AA);
a peripheral area (DA and NA) at least partially surrounding the display area;

a thin-film encapsulation layer (ENCAP) disposed on the display layer and including a first encapsulation layer (PAS1), a second encapsulation layer (PCL) disposed on the first encapsulation layer (PAS2), and a third encapsulation layer disposed on the second encapsulation layer, and
a touch sensing layer (Y-CL, Y-TE, X-CL and X-TE) disposed on the thin-film encapsulation layer and including a conductive layer (Y-TE and X-TE) and a touch insulating layer (ILD), the conductive layer including a touch electrode or a trace line (paras. 0127-0139),
at least one partition wall disposed in the peripheral area (the dam area DA may be positioned between the active area AA and a pad area in which the plurality of X-touch pads X-TP and the plurality of Y-touch pads Y-TP are formed in the non-active area NA, para. 0141),
wherein the display area is at least partially bent about a bending axis (inclined surface figs. 9 and 13A), 
wherein the second encapsulation layer includes an organic material, an edge of the second encapsulation layer is adjacent to the at least one partition wall (the organic encapsulation layer PCL containing an organic material may be located only on the inner side surface of the primary dam DAM1 as illustrated in FIG. 9, para. 0146), and
(the primary dam DAM1 and/or the secondary dam DAM2 may be formed in a structure in which the first inorganic encapsulation layer PAS1 and/or the second inorganic encapsulation layer PAS2 is stacked on the banks BANK, as illustrated in FIG. 9, para. 0145).
Lee does not specifically first encapsulation layer or third encapsulation layer includes a silicon carbon compound material.
In a similar field of endeavor of OLED device, Savas discloses first encapsulation layer or third encapsulation layer includes a silicon carbon compound material (a band of silicon oxynitride 2245, having carbon content between 2% and 3%, para. 0169, fig. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the material as taught by Savas in the system of Lee in order to provide smooth and flexible encapsulating layers.

6.	Claims 1, 3-14 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2017/0117346 A1) and further in view of Savas.
Regarding claim 1, Lee discloses a display device (DISP, fig. 2), comprising:
a display area (AA);
a peripheral area (DA and NA) at least partially surrounding the display area;

a thin-film encapsulation layer (ENCAP) disposed on the display layer and including a first encapsulation layer (PAS1), a second encapsulation layer (PCL) disposed on the first encapsulation layer, and a third encapsulation layer (PAS2) disposed on the second encapsulation layer; and
a touch sensing layer (Y-CL, Y-TE, X-CL and Y-TE) disposed on the thin-film encapsulation layer and including a plurality of touch electrodes and a plurality of trace lines,
wherein the display area is at least partially bent about a bending axis (inclined surface figs. 9 and 13A), and
wherein the third encapsulation layer (not shown in ENCAP., fig. 13A) is bent along the bending axis (inclined surface figs. 9 and 13A) of the display area and has a structure including an inorganic insulating material and a silicon carbon compound material (paras. 0127-0139).
Lee does not specifically disclose the third encapsulation layer has a structure in which a first layer and a second layer are alternately stacked.
In a similar field of endeavor of OLED device, Kim discloses an encapsulation layer has a structure in which a first layer (413a, 413b and 413c, fig. 9) and a second layer are alternately stacked (paras. 0103-0106).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the encapsulation layer as taught by 
The combination of Lee and Kim does not specifically disclose the second layer including the silicon carbon compound material is thicker than the first layer including the inorganic insulating material.
In a similar field of endeavor of OLED device, Savas discloses a second layer including the silicon carbon compound material is thicker than a first layer including the inorganic insulating material (a band of silicon oxynitride 2245, having carbon content between 2% and 3%. Upon this are further bands deposited with intense ion bombardment and sputter etching, 2250, that have properties very close to those of band 2240. Alternating with these bands are less ion bombarded bands 2255 with properties very close to those of band 2245. the bands such as 2250 have smaller thickness and the bands 2255 have greater thicknesses within this range, para. 0169, fig. 22).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the thickness as taught by Savas in the system of Lee and Kim in order to provide an encapsulated OLED device which has best possible performance.
Regarding claims 3 and 19, the combination of Lee, Kim and Savas discloses the second layer includes silicon oxycarbide (SiOCy) or silicon oxide (SiOxCyHz) containing carbon and hydrogen (paras. 0105-0106 of Kim).
Regarding claim 4, the combination of Lee and Kim discloses the first layer includes an inorganic insulating material including silicon (paras. 0105-0106 of Kim).

Regarding claims 6 and 21, the combination of Lee, Kim and Savas discloses the feature of an edge of the first layer extends further toward the peripheral area than an edge of the second layer extends towards the peripheral area would be obtained as matter of designer’s choice.
Regarding claims 7 and 22, Lee discloses the touch sensing layer includes:
a conductive layer (Y-CL, Y-TE, X-CL and Y-TE) including at least one of the plurality of touch electrodes or at least one of the plurality of trace lines;
a first touch insulating layer (T-BUF) disposed between the thin-film encapsulation layer and the conductive layer; and
a second touch insulating layer (ILD) at least partially covering the conductive layer and including an organic material (paras. 0149, 0153 and 0156).
Regarding claims 8 and 23, Lee discloses the first touch insulating layer includes an organic insulating material or a silicon carbon compound material (paras. 0149, 0153 and 0156).
Regarding claims 9 and 24, Lee discloses comprising an auxiliary layer arranged on a bottom surface of the conductive layer facing the first touch insulating layer, the auxiliary layer including an inorganic insulating material (paras. 0149, 0153 and 0156).
Regarding claims 10 and 25, Lee discloses the touch sensing layer further includes:

a third touch insulating layer (PAC) disposed between the conductive layer and the second conductive layer. (paras. 0149-0156).
Regarding claims 11 and 26-27, Lee discloses the third touch insulating layer includes a layer include an inorganic insulating material and a layer including a silicon carbon compound material (paras. 0149-0156).
Regarding claim 12, Lee discloses a thickness of the layer including the silicon carbon compound material is greater than a thickness of the layer including the inorganic insulating material (paras. 0149-0156).
Regarding claims 13 and 28, Lee discloses the peripheral area includes a bent area (NA2, fig. 138A), and
the first touch insulating layer (T-BUF) at least partially covers the bent area (fig. 13A).
Regarding claims 14 and 29, Lee discloses each of the plurality of trace lines (SL and TL, fig. 12) includes an inner portion, an outer portion, and a connection portion, the inner portion and the outer portion being respectively arranged on two opposite sides of the bent area (NA2) with the bent area disposed therebetween, and the connection portion being connected to both the inner portion and the outer portion through contact holes and connecting the inner portion to the outer portion (paras. 0204 and 0205).
Regarding claim 17, the combination of Lee, Kim and Savas discloses the second encapsulation layer includes an organic insulating material (para. 0136 of Lee);

Regarding claim 18, the combination of Lee, Kim and Savas discloses a thickness of the second layer is greater than a thickness of the first layer (para. 0169 of Savas).
Regarding claim 20, Lee discloses the peripheral area includes a bent area (NA2, figs. 12 and 13A) a pad (DDC), the pad being spaced apart from the display area (AA) with the bent area of the peripheral area disposed therebetween, and
wherein an edge of the thin-film encapsulation layer (ENCAP in the NA2) is disposed between the display area and the bent area of the peripheral area (ENCAP in the NA2, para. 0234).

7.	Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and Savas and further in view of Zhang et al. (“Zhang”) (US 2020/0209916 A1).
Regarding claim 15, Lee discloses the display area includes a main display area (AA, fig. 2)
The combination of Lee, Kim and Savas does not specifically discloses a plurality of lateral display areas, and a plurality of edge display areas, the plurality of lateral display areas constituting an image surface that is different from the maim display area, and the plurality of edge display areas connecting the main display area to the plurality of lateral display areas.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the lateral display areas and edge display areas as taught by Zhang in the system of Lee, Kim and Savas in order to increase used areas of the display area.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 3-30 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693